Per Curiam.

Appellees base their motion upon the fact that appellant failed to file or serve a notice of appeal with the *305Administrator of the Ohio Bureau of Employment Services when the decision of the Board of Review was appealed to the Court of Common Pleas. On authority of In re Claim of King (1980), 62 Ohio St. 2d 87, the Court of Common Pleas was without jurisdiction to hear the appeal, and appellees’ motion to dismiss is therefore granted.

Appeal dismissed.

Celebrezze, C. J., Herbert, W. Brown, P. Brown, Sweeney, Locher and Holmes, JJ., concur.